3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Lampell on 3/11/2021.

The application has been amended as follows: 

	In the claims:
		Claim 1, line 13: “the sloped surface” was changed to –a sloped surface of the sloped mound”.

Allowable Subject Matter
Claims 1-2, 4-5, and 9-16 allowed.
The following is an examiner’s statement of reasons for allowance: STERN et al. (US 5,114,527) is considered the closest prior art of record, disclosing a drywall banjo having a housing with a top, bottom front, backside, and interior, wherein mud can be guided from a tape inlet to a tape outlet in the interior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NICKOLAS R HARM/Examiner, Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 11, 2021